Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                        No. 04-19-00778-CR

                                       The STATE of Texas,
                                            Appellant

                                                  v.

                                        Vivian LAMPKIN,
                                             Appellee

                   From the County Court at Law No. 12, Bexar County, Texas
                                    Trial Court No. 601339
                          Honorable Yolanda T. Huff, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

         In accordance with this court’s opinion of this date, the trial court’s October 15, 2019 order
granting Vivian Lampkin’s motion for speedy trial is REVERSED, and this cause is REMANDED
to the trial court for further proceedings.

       SIGNED June 23, 2021.


                                                   _____________________________
                                                   Liza A. Rodriguez, Justice